     Case 2:20-cv-02245-MCE-KJN Document 15 Filed 04/01/21 Page 1 of 3


1

2

3

4

5

6

7

8                               UNITED STATES DISTRICT COURT
9                              EASTERN DISTRICT OF CALIFORNIA
10

11    US EQUAL EMPLOYMENT                          No. 2:20-cv-02245
      OPPORTUNITY COMMISSION,
12
                       Plaintiff,
13                                                 ORDER
             v.
14
      CAPPO MANAGEMENT XXIX, INC.
15    d/b/a HARROLD FORD, and VICTORY
      AUTOMOTIVE GROUP, INC.,
16
                       Defendants.
17

18
           Through this action, Plaintiff U.S. Equal Employment Opportunity Commission
19
     (“EEOC”) filed this lawsuit against Defendants on November 10, 2020. Aryan Rahimi
20
     (“Rahimi”) filed a Charge of Discrimination that led to the EEOC’s suit. She states that
21
     she was affected by the discrimination alleged in the EEOC’s Complaint. Presently
22
     before the Court is Rahimi’s Motion to Intervene under Federal Rule of Civil Procedure
23
     24 filed March 1, 2021. ECF No. 6 (“Motion”). The EEOC has filed a Statement of Non-
24
     Opposition. ECF No. 13. Defendants have not opposed the Motion. Rahimi ultimately
25
     seeks to join the EEOC’s claim for violation of the Americans with Disabilities Act, 42
26
     U.S.C. § 12112(a), and to raise additional claims both under the California Fair
27
     Employment and Housing Act, Cal. Gov’t Code § 12940, and under California common
28
                                                   1
     Case 2:20-cv-02245-MCE-KJN Document 15 Filed 04/01/21 Page 2 of 3


1    law claim for wrongful termination in violation of public policy. Motion, at 2-3. She
2    petitions the Court to exercise supplemental jurisdiction under 28 U.S.C. § 1367(a) over
3    her state law claims. Motion, at 4. For the reasons that follow, Rahimi’s Motion is
4    GRANTED.
5           Under Rule 24(a), intervention of right shall be permitted when federal statute
6    confers the unconditional right to intervene in the action. Title VII provides individuals a
7    right to intervene. See 42 U.S.C. § 2000e–5 (f)(1) (“[T]he person or persons aggrieved
8    shall have the right to intervene in a civil action brought by the [EEOC] . . . .”). “Most
9    courts agree that this statutory provision permits individuals an ‘unconditional right to
10   intervene’ under Rule 24(a)(1) in a Title VII enforcement action brought by the EEOC
11   against the employer.” E.E.O.C. v. Giumarra Vineyards Corp., No. 1:09-CV-02255-
12   OWW, 2010 WL 3220387, at *2 (E.D. Cal. Aug. 13, 2010). The Court thus determines
13   that Plaintiff-Intervenor has a right to intervene.
14          Rule 24(a) imposes the additional requirement that the application to intervene be
15   timely. In order to determine timeliness, the Court considers the length of time between
16   the intervenor’s learning of his interest and filing, the prejudice to the defendant(s) from
17   intervention, the prejudice to the intervenor from a denial of intervention, and any
18   unusual circumstances. See Smith v. Los Angeles Unified Sch. Dist., 830 F.3d 843, 854
19   (9th Cir. 2016). Rahimi sought to intervene less than three months after the filing of the
20   Complaint and before Defendants served their Answer. See Answer, ECF No. 8 (filed
21   two days after the instant Motion). Based on the early stage of litigation in this matter
22   and the low risk of prejudice to Defendants, the Court deems the Motion timely.
23          Finally, the Court at this time elects to exercise supplemental jurisdiction over
24   Rahimi’s state law claims. See 28 U.S.C. § 1367(a). Supplemental jurisdiction over
25   state claims is appropriate when the claims “derive from a common nucleus of operative
26   fact, such that the relationship between [the federal] claim and the state claim permits
27   the conclusion that the entire action before the court comprises but one constitutional
28   case.” City of Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156, 165 (1997) (quoting Mine
                                                     2
     Case 2:20-cv-02245-MCE-KJN Document 15 Filed 04/01/21 Page 3 of 3


1    Workers v. Gibbs, 383 U.S. 715, 725 (1966)) (internal quotation marks omitted)
2    (alteration original). Here, the federal and state claims facially appear sufficiently related
3    so as to satisfy “the values of judicial economy, convenience, fairness, and comity” in
4    considering these claims together. See Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343,
5    350 (1988).
6           In light of the foregoing:
7           1. The motion to intervene (ECF No. 6) filed by Aryan Rahimi is GRANTED.
8           2. Plaintiff-Intervenor is instructed to file her Complaint within five (5) days of the
9    date this Order is electronically filed.
10          IT IS SO ORDERED.
11   Dated: March 31, 2021
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                     3
